            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

REGINALD DUNAHUE
ADC #106911                                                  PLAINTIFF

v.                       No. 2:18-cv-103-DPM

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                         DEFENDANTS

                                ORDER
     1. Motion for copies, NQ 109, granted. The Court directs the Clerk
to mail Dunahue a copy of the docket sheet with this Order.
     2. On de nova review, the Court declines the recommendation,
NQ 106, without prejudice. FED. R. Crv. P. 72(b)(3). As the Magistrate
Judge notes, failing to appear for one's deposition arguably amounts to
a failure to prosecute, which can warrant dismissal. FED. R. CIV. P.
41(b). In the circumstances, though, dismissal is also akin to a discovery
sanction, which requires a more searching inquiry: There must be
"(1) an order compelling discovery, (2) a willful violation of the order,
and (3) prejudice to the other party." Comstock v. UPS Ground Freight,
Inc., 775 F.3d 990, 992 (8th Cir. 2014) (quotation omitted). And in our
circuit, the Court also "must investigate whether a sanction less
extreme than dismissal would suffice, unless the party's failure was
deliberate or in bad faith."    Avionic Co. v. General Dynamics Corp.,
957 F.2d 555, 558 (8th Cir. 1992) (emphasis original). The record here
needs fleshing out.   The Court therefore returns the case to the
Magistrate Judge for a supplemental recommendation on whether
Dunahue' s discovery violation warrants dismissal under Rule 37' s
more exacting standard.
   So Ordered.

                                    ~~~
                                D .P. Marshall Jr.
                                United States District Judge

                                   II   /J.l. lj UA..h_   :;t0 I 9




                                 -2-
